Rich, J. (dissenting):
I dissent, upon the ground that when the appellant Prince was on the witness stand he was shown a club and blackjack and required, over the objection and exception of his counsel, to identify them as his and admit that the officers found them in his bureau drawer. This was error. The articles had nothing to do with the case. There is no evidence that the persons committing the crime had such articles in their possession. Ho evidence placed the possession of any weapon in the possession of Prince, and the- only weapon claimed to have been used was the revolver in the possession of Jaichetti. It can hardly be said that the admission of the testimony did not work injury to the defendants. This testimony may have been the controlling element in reaching the conclusion that the defendants were guilty of the crime, and the judgment of conviction ought to be reversed.
Jerks, P. J., concurred.
Judgment of conviction of the County Court of Kings county affirmed on reargument.